DETAILED ACTION
Applicants' arguments, filed November 4, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Application Status
The present application is examined under the pre-AIA  first to invent provisions. Claims 23-24 and 29-31 remain withdrawn from consideration. Claims 1, 3-6, 8-9, 11-12, 15-17, 19-20, 22, 25-28 and 32 are under current Examination. The BPAI affirmed all pending rejections on October 17, 2016. The BPAI affirmed all pending rejections a second time on May 20, 2020. 


Claim Rejection – 35 USC § 112 - 1st Paragraph – New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11, 25-26, and 32 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the instant claims recite “wherein the amount of L-arginine is effective to increase the amount of available soluble fluoride relative to a composition comprising the same amount of sodium fluoride but which does not contain arginine”. However, the instant specification merely discloses that “[i]ncorporation of L-arginine in the commercial formulation enhances the amount of soluble fluoride available from the formulation. This enhanced delivery leads directly to an enhancement of delivery of fluoride effect of the formulation” [0194]. The application as originally filed does not teach any amount of L-arginine which provides the recited effect and does not disclose that the increase is relative to a generic composition comprising an effective amount of sodium fluoride which does not contain arginine. The amended claims appear to contain new matter. 


New Matter Remarks
Applicants submit:
Paragraph [0078] (Example 1) of the specification as filed discloses a commercial toothpaste comprising, inter alia 0.075% by weight of sodium fluoride, to which 0, 1%, 3%, and 5% L-arginine hydrochloride is added. The Applicant found, as discussed in paragraph [0079] of the specification, that the addition of L-arginine to the commercial toothpaste (in amounts of 1%, 3% and 5%) increased the amount of available soluble fluoride when compared to the commercial toothpaste with 0% L-arginine. The amount of L-arginine in the claimed composition - 1.5 wt.% - 3.75 wt.% - falls within the range of the amounts shown by the specification as being effective for increasing the amount of available soluble fluoride. Thus, the specification as filed clearly provides written description support for a composition comprising L-arginine “wherein the amount of L-arginine [1.5 wt.% - 3.75 wt.%] is effective to increase the amount of available soluble fluoride relative to a composition comprising an effective amount of sodium fluoride but which does not contain arginine”.

Examiner disagrees. Showing an increase in available soluble fluoride in a single commercial toothpaste is not a representative number of species to support the recitation in the instant claims. MPEP 2163(II)(A)(3)(ii).  


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8-9, 11, 25-26, and 32 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010) in view of Norfleet (U.S. 5,505,933).
Kleinberg teaches an oral composition comprising arginine and 200-1500ppm fluoride (col.4, lines 35-43 and claims 22 and 30). The arginine is administered with a cariostatic anion such as bicarbonate (col.4, lines 1-15). Arginine bicarbonate is demonstrated to improve the pH response in the oral cavity, particularly when combined with calcium carbonate (Fig. 3). The composition should include a foaming agent, such as sodium laurel sulfate, in an amount from 0.5 to 5.0 wt%, as well as an antiseptic agent (col.5, lines 34-39). The composition may take the form of a dentifrice paste (col 4, lines 16-23 and col.5, line 26). The amount of arginine present in a preferred embodiment ranges from 5µg/mg-700mg/mg (equal to 0.5%-70%). The pH of the composition is 6-9 (cols. 5-6). 
Kleinberg does not teach the inclusion of an anionic polymer. 
Norfleet teaches a desensitizing anti-tartar dentifrice comprising tooth pain inhibiting compounds including potassium nitrate (col.1, lines 49-57) and a potassium salt of a copolymer of maleic anhydride with methyl vinyl ether (col.1, lines 49-62). The composition also includes sodium fluoride (col.10, lines 14-43); however, the sodium may be substituted for potassium to increase the desensitizing effect (col.11, lines 35-40). Norfleet teaches use of triclosan as an antibacterial agent (col.6, lines 43-49). Norfleet teaches the pH is 6-8, with 7 being preferred (col.9). 
Norfleet does not teach the addition of arginine. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the anticaries composition of Kleinberg to incorporate the desensitizing components of Norfleet in order to reduce tooth pain. Upon doing so, the skilled artisan would have a reasonable expectation of producing a dentifrice that has both the anti-caries property of Kleinberg and the tooth desensitization of Norfleet. Such a combination of two dental cleaning compositions to form a third dental cleaning composition is prima facie obvious according to MPEP 2144.06(I). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). Here, the range of about 500ppm fluoride ions instantly recited lies squarely within the prior art range of 200-1500ppm fluoride. Similarly, the instantly recited range of 1.5% to 3.75% arginine lies within the prior art range of 0.5%-70%. 
Regarding claims 8 and 9, it would have been prima facie obvious to one of ordinary the skill in the art forming the composition of Kleinberg and Norfleet to choose triclosan as the antiseptic agent given Kleinberg teaches the inclusion of antiseptic generally and Norfleet teaches a preferred antiseptic agent is triclosan. 


Obviousness Remarks
Applicants argue that Kleinberg fails to exemplify a composition containing fluoride or a toothpaste composition. Applicants submit that because the ranges disclosed in the prior art are broader than the ranges instantly recited and because a prima facie case of obvious can be rebutted by showing that a claimed parameter is disclosed in a very broad range in prior art. MPEP 2144.05 III.D. Applicants submit the claimed range of fluoride corresponds to 15% of the prior art range and the claimed range of arginine corresponds to 5.8% of the prior art range. As such, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. MPEP 2144.05 III.D states, 
One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an Applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art. Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011) (holding that ordinary motivation to optimize did not apply where disclosure was 68,000 protein variants including 2,332 amino acids where one of skill in the art would appreciate that the claimed truncated proteins vary enormously in structure). 

Kleinberg discloses oral care compositions, which may take the form of dentifrice pastes and contain 200-1500ppm fluoride and 0.5-70% arginine. Kleinberg provides additional guidance with regard to arginine, which is explicitly taught as an anti-caries agent. In a preferred embodiment, anti-caries agents are included at 1-3% of the composition (col.4, lines 24-34). As such, the most preferred prior art range of arginine (1-3%) lies completely inside the instantly recited range of 1-5 wt%.  Additionally, 2144.05 III.D requires dissimilar characteristics of the members of the range so not invite optimization. Applicants have not pointed to any dissimilar characteristics. Differences in concentration will not support patentability absent criticality, and the prosecution history has no evidence of criticality or other secondary considerations. See MPEP 2144.01(II). For these reasons, Applicants’ argument is unpersuasive. 

Applicants argue that the beneficial effect of the instantly claimed subject matter is different in kind and not merely in degree from the results of the prior art. Applicants submit that they have unexpectedly found that arginine in combination with a subtherapeutic amount of fluoride can deliver enhanced oral care benefits (Brief at p.6). Kleinberg teaches use of a therapeutically effective amount of fluoride (200-1500ppm). Applicants submit that a skilled artisan following Kleinberg would only be motivated to use “the higher part of the range (e.g. 1500ppm)” when formulating pastes.
Examiner disagrees. Kleinberg teaches “[i]n a more preferred embodiment, the oral compositions further contain fluoride in an amount ranging from 200 to 1500 ppm” (col.4, lines 41-43). Kleinberg also teaches “[e]xamples of dental care products include, for example, dentifrices, solutions or pastes” (col.4, lines 18-20). Kleinberg makes no distinction regarding which types of dental products have which amount of fluoride. As such, Kleinberg renders a dentifrice paste comprising 200-1500ppm fluoride prima facie obvious. The burden of establishing an unexpected result is that of Applicant. MPEP 716.02(b). Applicants have not provided any comparative data as required by MPEP 716.02(e) to support their allegations of unexpectedness. Attorney arguments cannot take the place of evidence in the record. See MPEP 716.01(c). Since a prima facie case of obviousness has been established and Applicants have not met their burden of supplying objective evidence of non-obviousness, Applicants argument is unpersuasive.  
In their May 20, 2020 decision, the BPAI agreed that the above argument was unpersuasive in stating the following.
We find this argument unpersuasive because Kleinberg teaches amounts of 200 to 1500 ppm are effective amounts, and Applicant provides no evidence that the lower end of the range would have been expected to be ineffective (see FF 3). “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.” In re Applied Materials, 692 F.3d 1289, 1295 (Fed. Cir.2012); also see In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (Arguments and conclusions unsupported by factual evidence carry no evidentiary weight.)

Applicants argue data showing unexpected results of the claimed composition must be considered. Specifically, Applicants argue that Cheng demonstrates that for both toothpastes and solutions, each containing 500ppm NaF, the addition of 2.5% arginine enhances enamel fluoride uptake. While the toothpastes differ in other components, the solutions include the same components thus indicating to a skilled artisan that the addition of 2.5% arginine to an oral composition comprising 500ppm NaF enhances enamel fluoride uptake, which is not taught or suggested by the cited prior art documents. Applicants argue that they have amended the claims to require the arginine salt be the phosphate, bicarbonate, hydrochloride or sulfate form and requiring the fluoride ion source selected from sodium fluoride, sodium monofluorophosphate, stannous fluoride, potassium fluoride, sodium fluorosilicate, ammonium fluorosilicate, amine fluoride, ammonium fluoride. Thus, Applicants submit the claims are commensurate in scope with the data presented.
Examiner disagrees. While Cheng establishes that adding 2.5% soluble arginine to a solution comprising 500ppm free fluoride ions at a pH of 7 increases the enamel fluoride uptake, such a result is not commensurate in scope with the present claims. The present claims require a composition in the form of a toothpaste (i.e. not a solution), comprising a fluoride ion source which “provides” 300-600ppm fluoride, at any pH and with any additional components. The tested formulation is not commensurate in scope with the instant claims. Examiner notes that Applicants have defined only 1.55% of the components present in the composition. Thus, 98.45% if the recited composition is undefined. A person having ordinary skill in the art would not expect a composition to improve oral care (or fluoride uptake) where the composition contained high amounts of an acidic anionic polymer such as carbopol® or otherwise formed a highly acidic oral environment.  While the post-filing reference was carefully considered by Examiner, the claims are not commensurate in scope with the results presented therein as required by MPEP 716.02(d), so the obviousness rejection is maintained.

Applicants argue that the instant claims are commensurate in scope with the unexpected results demonstrated by Cheng. More specifically, Applicants argued: 
In the Board’s decision at page 10, the Board argued that Cheng is limited to a single composition composed of 2.5% arginine and 500ppm F. Applicants respectfully disagree. Cheng tested two compositions falling within the scope of claim 1. In addition to the arginine/NaF solution containing 2.5% arginine and 500 ppm fluoride, Cheng tested a toothpaste slurry B. The toothpaste slurry B contains 2.7% arginine and 480 ppm fluoride (see Cheng, page 105, right column, lines 4-15). Table 3 of Cheng shows that arginine/NaF solution (2.5% arginine/500 ppm) significantly enhances enamel fluoride uptake compared with NaF solution (500 ppm) solution. The effect of arginine in promoting enamel fluoride uptake is also demonstrated in toothpastes. Table 3 shows that although the fluoride ion concentrations of toothpaste A slurry (442 ppm of fluoride) and toothpaste B slurry (480 ppm of fluoride) are comparable, the post-treatment fluoride uptake of toothpaste B slurry also containing about 2.1% arginine is significantly greater than that of toothpaste A slurry not containing arginine (50.37 versus 1.46 gg/cm2). The amounts of fluoride ion (500 ppm and 480 ppm) and arginine (2.5% and 2.7%) used in the experiment fall within the claimed ranges. In addition, Example 1 in the present application shows that incorporation of 1%, 3%, and 5% L-arginine hydrochloride in a toothpaste formulation containing 0.075% sodium fluoride enhances delivery of fluoride effect of the formulation. 0.075% sodium fluoride provides about 340 ppm fluoride. Thus, the data presented in the present specification and in Cheng include test results for a range of fluoride (340 ppm, 480 ppm and 500 ppm) and arginine (1%, 2.5%, 2.7%, 3% and 5%), showing a benefit in promoting enamel fluoride uptake within the claimed ranges.

Examiner finds Applicants argument unpersuasive. The BPAI previously found “Cheng teaches ‘in combination with fluoride, arginine significantly increased fluoride uptake compared with fluoride alone’ (Cheng 104, abstract), where Cheng tested a composition comprising “arginine/NaF solution (2.5% arginine, 500 ppm F)” (Cheng 105, col. 1). The Board noted that the tested composition was outside the scope of the previously appealed claims. Applicants have since broadened the scope of the pending claims to remove the (previously recited) anionic polymer in order to place the single data point within the scope of the instant claims. However, the single objective data point is not commensurate in scope with the instant claims.  Further, the single objective data point in no way demonstrates a trend in the data that could be extrapolated to the scope with the claims as required by MPEP 716.02(d). Applicants point to Example 1 of the instant specification as additional data points supporting unexpectedness. However, Example 1 states that “[i]ncorporation of L-arginine in the commercial formulation enhances the amount of soluble fluoride available from the formulation”. The statement lacks specificity as to which amount(s) of L-arginine hydrochloride at pH(7.0) enhance fluoride delivery. Further, the instant claims do not require the commercial formulation or the components thereof. Applicants are reminded that evidence of nonobviousness much be objective. MPEP716.01(a). Applicants argument for unexpected results are unpersuasive because the objective evidence of nonobviousness relied upon is limited to a single data point in Cheng. Further, that single data point in Cheng used very specific ingredients to achieve the result. Instant claims 1 and 12 specify a total of 1.55% of two components. No trend can be established from the single data point, particularly not a trend that would be expected to hold true regardless of the ingredients used in the unspecified 98.45% of components in the claimed composition.

Applicants argue that “[i]ncorporation of L-arginine in the commercial formulation enhances the amount of soluble fluoride available from the formulation” does not lack specificity as to which amount(s) of L-arginine hydrochloride at pH(7.0) enhance fluoride delivery. Applicants counsel submits that “from the above disclosure, it is evident that 0% L-arginine hydrochloride was used as a negative control (fluoride only), while 1%, 3% and 5% L-arginine hydrochloride was used to test its effects of the enhancement of the amount of soluble fluoride. Right after mentioning the amount of arginine hydrochloride tested in the Experiment, Example 1 clearly states that “incorporation of L-arginine in the commercial formulation enhances the amount of soluble fluoride available from the formulation”. The disclosure indicates that 1%, 3% and 3% L-arginine hydrochloride enhance the amount of soluble fluoride available from the formulation.
Examiner disagrees. The burden of demonstrating objective evidence of nonobviousness is on Applicants. MPEP 716. Attorney arguments cannot take the place of evidence. MPEP 716.01(c). Here, Applicants specification has not provided objective data which can be analyzed for compliance with MPEP 716. Rather, specification merely makes a conclusory statement that indicates enhanced soluble fluoride. Further, the conclusory statement places relevant information in paraeneses rendering it unclear whether the arginine or the formulation has a pH of 7. Since Applicants have not met their burden of providing objective evidence, Applicants argument is unpersuasive. 

Applicants argue that Examiner made an error in not giving patentable weight to the claim amendments made after the earlier board decision when determining whether the pending claims are commensurate in scope with data. 
Examiner disagrees. On May 20, 2020, the Board affirmed the obviousness of the then pending claims over arguments very similar to those presented herein. Since that decision, Applicants amended the claims to recite 300-600ppm fluoride rather than 200-600ppm fluoride and 1-5% arginine rather than 1-10% arginine. As discussed below, the new ranges still overlap or lie within the ranges disclosed by the prior art. Applicants also removed the requirement for an anionic polymer, thereby substantially broadening the claims from those previously considered by the Board. The Board previously found that “Cheng is limited to a single composition composed of 2.5% arginine and 500 ppmF. This single point is not commensurate in scope with the recitation in claim 1” (Board decision at p.10, last paragraph). Examiner is not persuaded that a slight narrowing of the recited arginine and fluoride ranges changes the analysis sufficiently to render the instant claims commensurate in scope with the single data point of results provided by Applicants as required by MPEP 716.02(d). 

With regard to claim 12, Applicants argue that Kleinberg does not teach the use of arginine in its free base form. Applicants argue that the teaching of Kleinberg is limited to administration of arginine in salt form (Brief at p.11). 
Examiner disagrees. Kleinberg teaches the addition of arginine in general. There is no structural difference between arginine and arginine free base. A person of ordinary skill in the art would understand Kleinberg teaching arginine to be, or at least include, arginine free base. MPEP 2111.  While certain embodiments of Kleinberg may use arginine salts, a person of ordinary skill in the art following the teachings of Kleinberg would be motivated to include arginine in its free base form. MPEP 2123. Applicants have provided no evidentiary support for making a distinction between arginine and arginine free base. Moreover, since the Cheng reference, which Applicants rely on for unexpected results, does not teach arginine free base, making such a distinction would negate the use of Cheng for secondary considerations. As the preponderance of the evidence supports the obviousness of using arginine in free base form, Examiner does not find Applicants argument to be persuasive.  


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-9, 11, 25-26, and 32 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,959,967 in view of Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010). 
The patent teaches the presence of fluoride at 0.03-5 wt% and arginine bicarbonate at 10-21 wt%. 
Kleinberg teaches fluoride ion source is present at 200-1500ppm (converts to 0.02-0.15%) and arginine is present at 0.5%-70%. 
One of ordinary skill in the art making the patented oral composition would find it prima facie obvious to use an amount of fluoride within the range taught to be effective for oral compositions by Kleinberg. Since the range taught by the prior art overlaps with the instantly recited range, the amount of fluoride instantly recited is prima facie obvious. See MPEP 2144.05.  Further, one of skill in the art would find it prima facie obvious to choose an amount of arginine from within the amounts disclosed by Kleinberg which provides the desired results. See MPEP 2144.05. 

Claims 1, 3-6, 8-9, 11, 25-26, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 9,682,026; claims 1-48 of U.S. Patent No. 9,682,027; claims 1-23 of  U.S. Patent No. 9,918,918; claims 1-20 of U.S. Patent No. 10,130,597; each taken in view of Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010). Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges of components recited by the patented documents overlap with the ranges instantly recited and thus are prima facie obvious under MPEP 2144.05.  Specifically, it is noted that the issued patents recite any effective amount of fluoride salt as well as 0.01% - 2% (i.e. 100ppm-20Kppm), which overlaps with the instantly recited 200-600ppm. 


Double Patenting Remarks
Applicants argue that the claims of each of the granted patents recites broad ranges of fluoride salts. However, there is no teaching or suggestion in the issued patents that 500 ppm of fluoride would be therapeutically effective in a toothpaste composition. As discussed above, Applicant demonstrates that arginine in combination with an amount of fluoride that would otherwise be sub-therapeutic can nevertheless deliver enhanced oral care benefits. This effect is not taught or suggested by the claims of the cited patents, alone or in combination with Kleinberg. Thus, one of skill in the art would not be motivated to combine a sub-therapeutic amount of a fluoride ion source (i.e. 500 ppm, as recited in claim 1) with 1.5-3.75% by weight L-arginine. The data in the present specification and previously submitted post-filing date reference (“Cheng’’) should be considered and the claims are commensurate in scope with the data.
Examiner disagrees. Kleinberg teaches, “[i]n a more preferred embodiment, the oral compositions further contain fluoride in an amount ranging from 200 to 1500 ppm” (col.4, lines 41-43). Kleinberg also teaches “[e]xamples of dental care products include, for example, dentifrices, solutions or pastes” (col.4, lines 18-20). As such, Kleinberg renders a dentifrice paste comprising 200-1500ppm fluoride prima facie obvious. MPEP2144.05(I). Kleinberg also teaches the compositions should include arginine in amounts of 0.5-70%(col.4, lines 35-43 and claim2). Additionally, Kleinberg teaches arginine is an anti-caries agent and anti-caries agents are included at 1-3% in a most preferred embodiment (col.4, lines 24-34).  Differences in concentration are not generally patentable absent a showing of criticality. MPEP 2144.05(I). No criticality has been established. The burden of establishing an unexpected result belongs to Applicant. MPEP 716.02(b). Applicants have not provided any comparative data as required by MPEP 716.02(e) to support their allegations of unexpectedness. Attorney arguments cannot take the place of evidence in the record. MPEP 716.01(c). Since a prima facie case of obviousness has been established and Applicants have not met their burden of supplying objective evidence of nonobviousness which is commensurate in scope with the present claims, the double patenting rejection should be affirmed.  


Conclusion
No claims currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612